Title: General Orders, 8 August 1778
From: Washington, George
To: 


          
            Head-Quarters W. Plains Saturday Augt 8th 78.
            Parole Europe—C. Signs Finland. Durham.
            
          
          The Regimental Pay-Masters are to apply to the Pay-Master General for Pay for the
            Months of April and May—Those who have not received
            their Ration money since the first day of January last are to apply immediately as the
            Pay Master General is ordered to forward the Accounts to Congress.
          Right Wing to be paid on Monday next Second Line and Artillery on Tuesday and Left Wing
            on Wednesday.
          At a General Court Martial August 4th 78 Coll Hall President, Anthony Matica an
            Inhabitant of this State was tried for supplying the Enemy with Fuel and acquitted.
          Also William Cole on Suspicion of being a Spy and acquitted of the Charge exhibited
            against him; Both are to be released from their confinement.
          At the same Court John Armstrong a Private in Captain Pollard’s Company of Artificers
            was tried 1st “For stealing a Key[“]—2nd For striking and giving abusive language to
            Lieutenant Parker—found guilty and sentenc’d to receive one hundred lashes.
          Also John Duffey a soldier in the Delaware Regiment tried for desertion to the Enemy,
            found guilty and sentenced to receive one hundred lashes.
          
          The Commander in Chief approves the sentences and orders them to be put in Execution
            tomorrow morning at Guard mounting at the head of the Troops to which they respectively
            belong.
          Lieutt Herbert of the 6th Pennsylvania Regiment is appointed to do the duty of Brigade
            Major in the 2nd Pennsylvania Brigade ’till further Orders and is to be respected
              accordingly.
          After Orders August 8th 1778.
          For the Safety and Ease of the Army and to be in greater readiness to attack or repel
            the Enemy, The Commander in Chief for these and many other Reasons orders and directs
            that a Corps of Light-Infantry composed of the best, most hardy and active Marksmen and
            commanded by good Partizan officers be draughted from the several Brigades to be
            commanded by Brigadier General Scott, ’till the Committee of Arrangement shall have
            established the Light-Infantry of the Army agreeable to a late Resolve of Congress.
          Field Officers for the Corps.
          
            
              Colonels—
              Lieut. Colls
              Majors.
            
            
              Parker
              Harmer.
              J. Stewart
            
            
              Gist
              Simms
              Taylor
            
            
              Butler
              Shearman.
              Ledyard.
            
            
              Henly—
              
              
            
          
          Coll Graham’s Regiment to be added to this Corps.
          The details of the several Brigades are to be draughted and got in readiness as soon as
            possible.
        